DREW, Justice
(concurring specially).
In addition to what is said in the foregoing decision, I think it appropriate to observe that the statute authorizing an appeal from an order granting a new trial * and the statute supplementing it and prescribing the scope of review in such cases ** are, by the express provision of Florida Appellate Rules, made rules of this Court *** and so, whether such should be done by statute or rule, the requirement that the trial judge shall specify the grounds upon which he grants a new trial is a salutary and essential one. If he fails to do so, there is nothing which the lawyers may argue in the appellate court or the appellate court may decide because the law is that “no other grounds than those specified by the trial judge, as a basis for the order granting the new trial, *237shall be considered as arguable upon said appeal.” For this, as well as the reasons expressed by CALDWELL, J., I concur.
THORNAL and O’CONNELL, JJ., concur.

 Section 59.04 F.S.1961, F.S.A.


 Section 59.07(4), F.S.1961, F.S.A.


 Florida Appellate Rules 1962 Revision, Rule 1.4, 31 F.S.A. provides “All statutes not superseded hereby or in conflict herewith shall remain in effect as rules promulgated by the Supreme Court.”